10
ll
12
13
14
15
16
17
18
19
20
21
22

23

 

Case 3:17-cv-06011-JLR Document 18-1 Filed 12/22/18 Page l of 2

U.S. DISTRICT JUDGE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASI-ITNGTON

RICHARD A. PAYNE,
CIVIL No. 3;17-Cv-6011_JLR
Piainnrr,
oRDER FoR EAJA rees AND
EXPENsEs

VS.

COMMISSIONER OF SOCIAL SECURITY,

Det`endant.

THIS MATTER having come on regularly before the undersigned upon Plaintiff’s
l\/lotion to Award EAJA Fees and Expenses, and the Court agreeing that EAJA fees and
expenses should be awarded, good cause having been shown, now, therefore, it is hereby

ORDERED that Plaintiff is hereby awarded EAJA fees of $3,805.41 and expenses
in the sum of 384.69. Subject to any offset allowed under the Treasury Offset Prograrn, as
discussed in Asfme v. Raflt`jj‘; 130 S. Ct. 2521, 560 U.S. g (2010), payment of this award
shall be sent to Plaintist attorney Eitan Kassel Yanich at his address: Eitan Kassel

Yanich, PLLC, 203 Fourth Avenue E., Suite 321, Olympia, WA. 98501.

Law Off“lce of Eitan Kassel Yanich, PLLC
203 Fourth Avenue E., Suite 321
ORDER FOR EAJA FEES AND EXPENSES - Olympia, WA. 98501

[3217-CV-6011-JLR] - 1 (360) 705-1226

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23

 

Case 3117-cV-06011-JLR Document 18-1 Filed 12/22/18 Page 2 ot 2

After the Court issues the order for EAJA fees and expenses, the Conirnissioner
will consider the matter of Plaintiff”s assignment of EAJA fees and expenses to Plaintiffs
attorney Pursuant to Astrue v. Ratlyj§ the ability to honor the assignment will depend on
whether the EAJA fees and expenses are subject to any offset allowed under the Treasury
Offset Prograrn. The Cornrnissioner agrees to contact the Department of Treasury after
the order for EAJA fees and expenses is entered to determine whether the EAJA fees and
expenses are subject to any offset lf the EAJA fees and expenses are not subject to any
offset, the EAJA attorney’s fees and expenses will be paid directly to plaintiff s attorney
Eitan Kassel Yanich, either by direct deposit or by check payable to him and mailed to

his address

lt n
DATED this C,§ day of _`;-“-¢;) ,201£]

r
f r '\
: \ _ '
f
j' \
\\/\_,_/\_/-~ `~~_./\ ` ,_)\

JAMES L. ROBART
United States District Judge

Presented by:

S/EITAN KASSEL YANICH
EITAN KASSEL YANICH, WSBA #13690
Attorney for Plaintiff

Law Office of Eitan Kassel Yanich, PLLC
203 Fourth Avenue E., Suite 321

ORDER FOR EAJA FEES AND EXPENSES - Olyrnpia, WA. 98501
[3:17-cV-6011-JLR] - 2 (360) 705-1226

 

